DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2021/0028327) in view of Deeman et al. (US 2017/0309223).
With regard to claim 1, Lin teaches, in Fig 8, a display device, comprising: a substrate (308); a circuit layer (128), disposed on the substrate; a plurality of light- emitting devices (102), distributed over the circuit layer, wherein each of the light emitting devices comprising a light emitting layer (120); a first patterned light-absorbing layer (604c), disposed on the circuit layer, and located beside the light-emitting devices; and a second patterned light-absorbing layer (104), disposed on the first patterned light- absorbing layer, wherein a thickness of the second patterned light-absorbing layer is greater than a thickness of the first patterned light-absorbing layer (refer to Fig. 8, 104 is thicker than 604c in vertical direction), and teaches using light blocking materials for the partition wall 104 (light absorbing layers) have optical density higher than 3 ([0034]), and a lateral surface (on sloped surfaces of the interface between 122 and 626 of each 102) of each of the light emitting devices faces at least one of the first and second patterned light-absorbing layers (faces 626c, as seen in the figures), and a first height of a top surface of the second patterned light-absorbing layer with respect to the circuit layer is greater than a second height of a top surface of each of the light-emitting devices with respect to the circuit layer (see Fig 8); but is silent with respect to specifically stating that an optical density of the first patterned light- absorbing layer is greater than an optical density of the second patterned light- absorbing layer under a same thickness condition.
However, Lin teaches in [0064] that the sublayer 604c (first light absorbing layer) reduces possibility of light transmission generated from the light emitting elements to adjacent openings which reduces color mixing of adjacent sub pixels. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the optical density of the first light absorbing layer to be greater than the second light absorbing layer in order to effectively reduce color mixing and transmission of light between adjacent sub pixels as taught by Lin above.
Lin does not explicitly teach that the light absorbing layer contacts the circuit layer, wherein the first patterned light-absorbing layer surrounding each of the light-emitting devices and interposed between adjacent ones of the light-emitting layers along a direction in which the light-emitting devices are arranged, lateral light emitted by the light-emitting layers is blocked by the first patterned light-absorbing layer, and a contact surface between the first patterned light-absorbing layer and the circuit layer is between the light-emitting layers of the light-emitting devices and the circuit layer.
Deeman teaches, in Fig 2B, that the light absorbing layer (30) contacts the circuit layer (2), wherein the first patterned light-absorbing layer surrounding each of the light-emitting devices (10) and interposed between adjacent ones of the light-emitting layers along a direction in which the light-emitting devices are arranged, lateral light emitted by the light-emitting layers is blocked by the first patterned light-absorbing layer, and a contact surface between the first patterned light-absorbing layer and the circuit layer is between the light-emitting layers of the light-emitting devices and the circuit layer (see figure) so that, “the isolation grid 30 can be applied before or after the LEDs 10 are mounted on the substrate … the isolation grid 30 can be manufactured employing two-dimensional (2D) printing or three-dimensional (3D) printing using ultraviolet (UV) curable or thermal applied material,” ([0014]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Lin with the light absorbing layer disposition of Deeman to allow for flexibility in manufacturing.
With regard to claim 2, Lin teaches, in Fig 8, a plurality of quantum dot layers (Fig. 8, light conversion layers 306 particles 306a include quantum dots, [0054] are formed on each light emitting device), respectively disposed on a part of the light-emitting devices.
With regard to claim 3, Lin teaches, in Fig 8, that the light-emitting devices are micro light-emitting diodes ([0043] teaches light emitting elements 102 include micro light emitting diodes).
With regard to claim 4, Lin teaches, in Fig 8, that at least a part of the first patterned light-absorbing layer is located between the light-emitting devices (refer to Fig. 8, 604c is between the light emitting elements 102 in the D1 direction).
With regard to claim 5, Lin teaches, in Fig 8, that the thickness of the first patterned light-absorbing layer is smaller than 2 um ([0038] teaches forming first sub layers of partition wall 104 (light absorbing layers) with thickness less than 2 micron).
With regard to claim 7, Lin teaches, in Fig 8, that the thickness of the second patterned light-absorbing layer is greater than 5 um ([0036] teaches forming layers of partition wall 104 (light absorbing layers) with thickness in the range of 4-30microns).
With regard to claim 8, Lin teaches, in Fig 8, that the optical density of the second patterned light-absorbing layer is greater than 2 ([0034] discloses partition wall materials 104 (light absorbing layers) have optical density higher than 3).
With regard to claim 9, Lin teaches, in Fig 8, that the thickness of the first patterned light-absorbing layer is smaller than a thickness of the light-emitting devices (refer to Fig. 8, 604c is smaller in thickness than the element 102 in at least the VD direction).
With regard to claim 10, Lin teaches, in Fig 8, that the light-emitting devices are organic light-emitting diodes ([0043] discloses light emitting elements 102 include organic light emitting diode).
With regard to claim 11, Lin teaches, in Fig 8, a third patterned light-absorbing layer (Fig. 8, layer 104b), disposed on the second patterned light-absorbing layer, wherein the second patterned light-absorbing layer and the third patterned light-absorbing layer have a plurality of openings exposing the light-emitting devices (refer to Fig. 8, there is openings in the partition walls so as to expose the light emitting elements 102), and the quantum dot layers are disposed in the openings (layers 306 with quantum dots is disposed in the openings, refer to Fig. 8).
With regard to claim 12, Lin teaches, in Fig 8, that a thickness of the third patterned light-absorbing layer is greater than the thickness of the first patterned light-absorbing layer (refer to Fig. 8, layer 104b is greater thickness than layer 604c at least in the VD direction).
With regard to claim 13, Lin teaches, in Fig 8, that under a condition of a same thickness, the optical density of the first patterned light-absorbing layer is greater than an optical density of the third patterned light- absorbing layer (Lin teaches optimizing the light absorbing layer 604c in base claim 1 above thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the optical density of the first light absorbing layer greater than the third light absorbing layer in order to reduce color mixing and light transmission between adjacent pixels as taught by Lin above (see rejection of base claim 1)).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJ R GUPTA/Primary Examiner, Art Unit 2829